Case 1:14-cv-14176-ADB Document 578-4 Filed 10/05/18 Page 1 of 2

 
Case 1:14-cv-14176-ADB, Do BShthe No 578-4 Filed 10/05/18 Page 2 of 2

lo ©

 

 

 

 

 

South Carolina Law Enforcement Division Cox oney Reilers

6 .
Department of Child Fatalities i Ide Fg a
DP Tnitial Intake Sheet DP - a }- - BOD: 3

 

SEED Case No, SPOOL -OMY Person Receiving Cal OK Date of Cat Aloe] Tine of Call 1 ASARL
Reglanal Area of Death Midlands Couaty of Death Aer Sbria)

Pemon Reporiag_oenny Fellers Agency _Atishatw Cots oer Telephone

Death: Single x Multiple Names of Coroner ort nny Fellers

Name ofDecetear __orresha. Craw fore. Race A. sex F_s$No. ge Lua

CPronsunced )
Dete of Binh Ly 8/90. 90 Date of Death | 26/01 fre 2° ine

Home Addaasd of Deeedanr LAR ShefBold Drive. 5 Elain , St AGN
{.ccationof Dente Reuldeoce v1, Otber Pronrrnced Oct Desicteesee Werthecey

Address of Death Scene : Telephone

 

 

Person Reporting Child Farukty m Coroner

 

Wus child under prior medical care Reason
Doctor's aame . Address Telephone
= -—— 7
Suspecrd Cause of Deuth Mal YLOUT Sayre | Neat Lyya.  - Avuropsy Requested? Yes a No ___

[
swopsy Performed? Yes A No____ Uf yeu, name of Pachologist Dy ‘ Swinn Hospital Mexobecas

Date of Ausopay |_ ax ol Pathologist's Preliminazy Cauzc of Death

 

If no, scheduled date und dene of acrapay Lob pm 7 F
\ ru
LIne Law Eaafacccment bees menfods Yes We Ke! ers #
A ok Carkey- rerstaw Sb.

Ii yes, what seency CL. (unity, Sonershai County == clephone Y2s- 1512.

Hag DSS been notified? ves A Net Dec, vised Nome BY rigniths Dts due b @ Neleh bar's
Carplaiar

Lf yos, cnsewerker {sy a County Telephone

 

 

 

 

Do you need SLED assistance? DOCF __ Bloadhounds __ Forensies ___ Regional Inv. __ Other

Mother's same: Su [via O par nora DOB 4 “aj le sonal
Pacher’s name: La yyy Craw Fr DOB Iollal S

rays Pyeng ~ 19 wo, 1.40 Michiel Quinta =f

Additional Information: @ 5p. 92.0? Vi Clot @f son boty Aceh ener
i o's iz Ax “ef i wy bide. - Pel tints nw order havity hf.
wo) fyo vs I up. Oliseiplines, Ore ty Uns. Ja Ole Ska Yos It Ue

Was \nshowting Ju, h hue sro, 10 ys bid heck.’ vo) bell O chet & let Deo

 

 

 

 

 
 
    

 
